220 Ga. 228 (1964)
138 S.E.2d 170
TRAINER et al.
v.
CITY OF COVINGTON et al.
22564.
Supreme Court of Georgia.
Argued July 13, 1964.
Decided September 11, 1964.
Ballard & Thigpen, Troy R. Thigpen, Jr., for plaintiffs in error.
Greeley Ellis, Reuben M. Tuck, contra.
MOBLEY, Justice.
Where, as here, the sole ground giving this court jurisdiction is the prayer seeking to enjoin the performance *229 of a contract, and it appearing from oral statements of counsel made in oral argument before this court that the contract has been fully performed, the question of injunction is moot, and this court is without jurisdiction. Pickett v. Georgia, Fla. &c. R. Co., 214 Ga. 263 (104 SE2d 450); Lorenz v. DeKalb County, 215 Ga. 731 (113 SE2d 450); Espey v. Village of North Atlanta, 218 Ga. 429 (128 SE2d 489); Woods v. State of Ga., 219 Ga. 503 (133 SE2d 865); Douglas-Guardian Warehouse Corp. v. Todd, 212 Ga. 791 (96 SE2d 275).
Transferred to the Court of Appeals. All the Justices concur.